Case 1:18-cV-00505-.]AO-RLP Document 1 Filed 12/31/18 Page 1 of 7

CHARLES H. BROWER, #1980-0
900 Fort Street, Suite 1210
Honolulu, HI 96813

Telephone: (808) 526-2688
Facsimile: (808) 526-0307

E~Mail: honolululaWSOS@gmail.com

MICHAEL P. HEALY, #4777-0

1188 Bishop Street, Suite 3304
Honolulu, HI 96813

Te]ephone: (808) 525~'8584

Facsimile: (808) 376-8695

E~mail: honolululawyer@c)utlook.com

Attorneys for Plain`tiff
Dawn M. Koki

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

DAWN M. KOKI, )
)

Plaintiff, )

)

vs. )

)

SECURITAS SECURITY )
SERVICES, USA, INC., )
)

Defendant. )

)

 

CIVIL NO.

Page|D #: 1

 

COMPLAINT; JURY
DEMAND; SUl\/,[MONS

M

 

Case 1:18-cV-00505-.]AO-RLP Document 1 Filed 12/31/18 Page 2 of 7 Page|D #: 2

COl\/[ES NOW, Plaintiff DAWN M. KOKI, by and through her attorneys,
Charles H. Brower and Michael P. Healy, and for causes of action against Defendant,
alleges and avers as fclloWs:

NATURE OF CASE

1. Plaintiff DAWN M. KOKI (hereinafter “KOKI”) is and Was at all times
mentioned herein a resident cf the City and County of Honolulu, and citizen of the
State of HaWaii.

2. Det`endant SECURITAS SECURITY SERVICES, USA, INC., (hereinat`ter
“SECURITAS”) is a foreign profit corporation, incorporated in the State of DelaWare,
With a principal place of business in the City and County of Honolulu, State of
HaWaii.

3. Plaintiff Was hired by Defendant SECURITAS on January 26, 2007.

4. On July 4, 2017, Plaintiff Was suspended, and on September 14, 2017,
Plaintiff Was terminated from employment With Defendant SECURITAS as an
Airport Security Ofticer due to discrimination based on her sex (female), and in
retaliation for complaining about the discrimination

W

5. The jurisdiction of this Court is pursuant to Title VII of the Civil Rights Act

of 1964, as amended

 

Case 1:18-cV-00505-.]AO-RLP Document 1 Filed 12/31/18 Page 3 of 7 Page|D #: 3

6. The administrative prerequisites for filing this cause of action have been
fulfilled A Disrnissal and Notice of Rights Was issued by the Equal Employment
Opportunity Commission (“EEOC”) on October 2, 2018.

STATEMENT OF FACTS

7. Plaintiff Was hired by Defendant SECURITAS on January 26, 2007.

8. Plaintiff Was subjected to unequal terms and conditions of employment
based upon her sex (female) and Was terminated from employment With Defendant
SECURITAS based upon her sex and in retaliation for complaining about the
discrimination

9. Throughout 2017, Plaintiff Was subjected to unequal terms and conditions
of employment based on her sex (female) by Watch Comrnander, Amgad Yousseff
(hereinafter “YOUSSEFF”). Plaintiff Was also overly scrutinized in her Worl< by her
Watch Commander, When male employees Were not given the same treatment

10. The unequal terms and conditions included but Were not limited to:
Requiring Plaintiff to call in to the Base Office When taking a bathroom break; not
allowing Plaintiff to go to the Base office Without notifying the Base Office;
criticizing Plaintiff about not being in the correct uniform clothing; requesting
Plaintiff to button the top button of her shirt; criticizing Plaintiff about her cell phone
use Whether for Work or personal use; and prohibiting Plaintiff from getting hot Water
or coffee When Worl<ing the night shift. l\/.[ale empioyees Were treated differently

regarding these issues.

 

Case 1:18-cV-00505-.]AO-RLP Document 1 Filed 12/31/18 Page 4 of 7 Page|D #: 4

11. Male employees Were not similarly subjected to the foregoing unequal
terms and conditions Plaintiffwas told that she “complains too much because she is
. a girl”.

_12. On numerous occasions in 2017, Plaintiff complained to management,
including but not limited to Captain Glenn KaWamura, Captain Dericl< Bernell,
Captain Clinton Coelho and YOUS SEFF, about being subjected to unequal terms and
conditions of employment because of her sex. HoWever, the unequal terms and
conditions continued Plaintiff also complained that bathrooms Were not available to
her and security officers

13. On September 11, 2017, Plaintiff Was accused of Worl<place violence for
brushing a co~Worl<ers’ l<;nee. Plaintiff denied hurting or intentionally intending to
touch the co-Worl<er.

14. On September 14, 2017, Plaintiff received a letter dated Septernber 13,
2017, notifying her that she Was being terminated from employment With Defendant
SECURITAS for Workplace violence

STATEl\/[BNT OF CLAIMS
COUNT I - DISCRIMINATION

15. Plaintiff repeats and re-alleges all prior allegations as if fully set forth

herein.

 

Case 1:18-cV-00505-.]AO-RLP Document 1 Filed 12/31/18 Page 5 of 7 Page|D #: 5

16. Title VII of the Civil Rights Act of 1964, as amended, prohibits
discrimination and termination due to sex (female) and based on retaliation for
complaining of the discrimination

17. The aforesaid acts and/or conduct ofDefendant and its employees/agents
constitutes discrimination as they were acts and/or failure to act by Defendant and its
employees/agents in direct violation of Title of the Civil Rights Act of 1964, as
amended

18. Plaintiff has suffered, as a direct and proximate result of the aforesaid
conduct, damages by way of loss of earnings and earning capacity, loss of fringe and
pension benefits, and other benefits due her.

19. As a further direct and proximate result of said unlawful conduct, Plaintiff
has suffered the indignity of harassment, the invasion of her right to be free from
unlawful employment practices, and great humiliation, which is manifest in emotional
distress

20. As a further direct and proximate result of said unlawful employment
practices, Plaintiff has suffered mental anguish, outrage, depression, severe anxiety
about her future and her ability to support herself, harm to her employability and
earning capacity as well as loss of a career advancement opportunity, painful
embarrassment among her friends and co-workers, disruption of her personal life, and
loss of enj oyment of the ordinary pleasures of everyday life for which she is entitled

to an award of general damages

 

Case 1:18-cV-00505-.]AO-RLP Document 1 Filed 12/31/18 Page 6 of 7 Page|D #: 6

COUNT ll - RETALIATION

21. Plaintiff repeats and re~alleges all prior allegations as if fully set forth
herein.

22. The actions of Defendant’s agents and employees in terminating
Plaintiff or otherwise discriminating against her because she opposed the
discrimination alleged herein Were in violation of discrimination laws for which
Plaintiff is entitled to an award of damages to be proven at trial.

COUNT lll
HAWAII WHISTLBBLOWER’S PROTECTION ACT

23. Plaintiff repeats and realleges all prior allegations as if fully set forth herein

24. The discrimination and termination alleged was in violation of Hawaii
Revised Statutes § 37 8-62 due to Plaintiff`s report of a violation of law for which
Plaintiff is entitled to an award of damages to be proven at trial.

25. The actions of Defendant and its employees as described above are
oppressive, outrageous and otherwise characterized by aggravating circumstances
sufficient to justify the imposition of punitive damages

WHEREFORE, upon a hearing hereof Plaintiff prays that judgment be
entered on all Counts:

A. For reinstatement to employment with Defendant SECURITAS with

all benefits reinstated; and

 

Case 1:18-cV-00505-.]AO-RLP Document 1 Filed 12/31/18 Page 7 of 7 Page|D #: 7

B. For all damages to which Plaintiff is entitled, including general
damages and other damages to be proven at trial; and

C. For special damages, including back pay, front pay and other
expenses; and

D. For punitive damages; and

E. For attorney’s fees, costs, and interest, including prejudgment
interest; and

F. F or such other and further relief as is appropriate

DATED: Honolulu, Hawaii, December 31, 2018. 7

/s/ Charles H. Brower
CHARLES H. BROWER
MICHAEL P. I-IEALY
Attorneys for Plaintiff
Dawn M. Kol<i

 

